Citation Nr: 0109746	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-11 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to a compensable rating for service-connected 
right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from January 1951 to February 
1974.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2000 the veteran was notified that the February 2000 
application for service connection for a right eye disorder 
was incomplete.  Later in May 2000 the veteran filed VA Form 
21-4138 (JF), Statement in Support of Claim, requesting a 
statement of the case (SOC) on that issue.  However, it was 
not until October 2000 that the claim was denied and at that 
time it was formally denied as not well grounded.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  In view of the changes in the law brought about 
by VCAA, this matter is referred to the RO.  

Also, in the veteran's VA Form 9, Appeal to the Board, 
reference was made to having a ringing (tinnitus) in his 
ears.  This could be construed as a claim of service 
connection for tinnitus.  This matter is referred to the RO 
for initial consideration.  


FINDINGS OF FACT

The veteran's right ear hearing loss is currently manifested 
by a pure tone threshold average of 28 decibels (ranging from 
25-30) at 1,000 and 2,000, 3,000 and 4,000 Hertz and by a 
speech recognition ability of 96 percent; the veteran is not 
service-connected for hearing loss in the left ear and he is 
not deaf in both ears.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear 
hearing loss have not been met. 38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA rewrites the 38 U.S.C. §§ 5100-5107 "duty to assist" 
provisions and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  Although the RO did not readjudicate this 
case after the VCAA enactment, a review of the record reveals 
that all appropriate development has been accomplished.  All 
relevant facts have been properly developed.  The statement 
of the case (SOC) advised the veteran of the pertinent law 
and regulations as well as the basis for a grant of a 
compensable evaluation for his service-connected hearing loss 
of the right ear.  Also, by reciting the applicable law and 
regulations notice was given of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  

The report of a VA examination in February 2000 is associated 
with the file and provides sufficient information to rate the 
disability in accordance with the applicable rating code.  
Likewise, the veteran, in a November 2000 letter was advised 
that additional evidence could be submitted within 90-days 
thereof.  The veteran has not identified additional relevant 
evidence that has not already been sought and associated with 
the claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by VCAA 
have essentially been satisfied in this case and that the 
appellant is not prejudiced by a lack of initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the circumstances of this 
case, a remand would serve no useful purpose.  

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's claim for an increased rating for service-
connected hearing loss in the right ear was received in 
November 1999.  It is noted that effective June 11, 1999, 
prior to receipt of this claim, some of the schedular rating 
provisions pertaining to the evaluation of hearing loss were 
amended. See 64 Fed. Reg. 25,202-210 (May 11, 1999).  
Consequently, it is the revised rating criteria which govern 
this case.  See VAOGCPREC 03-2000.  

Beginning June 10, 1999 there is only one Diagnostic Code for 
evaluating hearing impairment, i.e., Diagnostic Code 6100.   
Hearing acuity will be tested without the use of hearing 
aids.  38 C.F.R. § 4.58(a).  Beginning June 10, 1999, when 
puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz 
are all 55 decibels or more, assigned the numeric designation 
from either Table VI or Table VIa, whichever is higher.  38 
C.F.R. § 4.86(a) (2000).  Beginning June 10, 1999, when 
puretone threshold level is 30 decibels or less at 1,000 
Hertz and 70 decibels or more at 2,000 Hertz, assign the 
numeric designation from either Table VI or Table VIa, 
whichever is higher, with elevation to the next higher 
numeric designation.  38 C.F.R. § 4.86(b) (2000).  

When service connection is in effect only for hearing loss in 
one ear, the hearing acuity in the nonservice-connected ear 
must be regarded as normal for rating purposes, absent total 
bilateral deafness (which is not shown in this case) under 
38 U.S.C.A. § 1160(a)(3) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.383(a)(3), 4.85(f) (2000); and VAOGCPREC 32-97).  

Evaluations of unilateral hearing loss range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity, 
through level XI, profound deafness.  When service connection 
has been granted only for defective hearing involving only 
one ear, a maximum 10 percent evaluation is warranted where 
hearing in the service-connected ear is at level X or XI. 38 
U.S.C.A. § 1160(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.383, 4.85, Codes 6100 to 6110.  

Here, the veteran is currently service-connected for hearing 
loss in the right ear only, and does not have total deafness 
in both ears.  Accordingly, his hearing acuity in his 
nonservice-connected left ear is considered to be normal for 
VA compensation purposes.  38 U.S.C.A. § 1160(a); 38 C.F.R. 
§§ 3.383, 4.85.  A maximum 10 percent evaluation, therefore, 
is warranted if the hearing in the service-connected right 
ear is at level X or XI.  38 U.S.C.A. § 1160(a); 38 C.F.R. 
§ 4.85.

On the most recent VA audiometric examination in February 
2000, the veteran's right ear pure tone threshold average was 
27.5 decibels and his speech discrimination was 96 percent 
correct.  This translates into level I hearing.  Pure tone 
thresholds were not all greater than 55 or 30 or less at 
1,0000 Hertz and 70 or more at 2,000 Hertz.  Thus, a 
compensable evaluation for right ear hearing loss is not 
warranted. 38 U.S.C.A. §§ 1155, 1160(a); 38 C.F.R. §§ 3.383, 
4.7, 4.85, Code 6100.  

The Board further notes the veteran's argument in the VA Form 
9 that the recent VA rating examination was inadequate and 
the request that an evaluation be conducted by a VA 
specialist.  However, the assignment of disability ratings in 
hearing loss cases is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  There is no showing that 
the audiometric examination was not conducted properly or any 
other indication that further testing is appropriate.  

The Board has considered the veteran's contentions regarding 
the severity of his hearing loss, and while his statements 
are credible, they do not serve to establish a higher rating 
for left ear hearing loss.   Specifically, at the February 
2000 evaluation it was noted that the veteran reported having 
difficulty understanding speech when background noise was 
present or when hearing from a distance.  The diagnosis at 
that time was a mild sensorineural hearing loss in each ear.  
His threshold levels were felt to represent true organic 
hearing acuity in each ear.  

Again, disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann, Id.  In this case, the numeric 
designations correlate to a noncompensable disability rating.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), effective 
November 9, 2000).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  



ORDER

A compensable rating for service-connected right ear hearing 
loss is denied. 


REMAND

VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Here, the March 2000 rating decision being appealed denied 
the claims for service connection for right ankle and back 
disorders as not well grounded but, as noted above, the 
submission of a well grounded claim is no longer required.  
Accordingly, the RO should readjudicate these claims de novo 
on the merits.  Because of the change in the law brought 
about by the VCAA, that basis for a denial no longer exists.  
A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Furthermore, the veteran has repeatedly requested a copy of 
the service medical records (SMRs) in conjunction with these 
service connection claims but, as yet, it does not appear 
that such copies have been made available.  Lastly, in the 
judgment of the Board, VA examinations will be helpful in 
adjudicating these service connection claims.  

Accordingly, this case is REMANDED for the following:

1.  A complete copy of the SMRs should 
be sent to the veteran.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for right ankle 
and back disorders since service 
discharge.  After securing the necessary 
release, the RO should obtain these 
records.  The RO should obtain all VA 
records pertaining to VA outpatient 
treatment (VAOPT) records since 1988.  
All records obtained should be added to 
the claims folder. 

3.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the most probable etiology of 
the claimed right ankle and back 
disorders.  Therefore, the veteran 's 
claims folder should be made available 
to and independently reviewed by this 
examiner prior to examination of the 
veteran.  X-rays, laboratory tests, 
and/or other diagnostic studies, should 
be performed as deemed appropriate by 
the examiner.  The examiner must then 
correlate his or her findings and 
indicate whether it is more likely, less 
likely or as likely as not any right 
ankle and back disorders are related to 
service either by way of incurrence or 
aggravation.  A discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.  The 
examination report should then be 
associated with the veteran's claims 
folder.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the claims on the merits 
and on a de novo basis.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



Error! Not a valid link.


